Title: To Thomas Jefferson from James Pitot, 31 May 1808
From: Pitot, James
To: Jefferson, Thomas


                  
                     Sir,
                     New Orleans  May 1808.
                  
                  We, the Orleans Navigation Company, with the most profound sentiments of respect, beg leave to approach you, to tender our grateful thanks for the munificent grant made us by Government, of the lands necessary to the Continuing the Canal Carondelet to the river Mississipi, through the City Commons; and also for the assurances Conveyed to us by the Honorable Danl Clark, that, when the Canal shall be so continued, Government will defray the Expences of the lock necessary to unite it with the River.
                  Such generous grants evince your unremitting attention to whatever may benefit the Country happily placed under your administration; and particularly the interest you take in the prosperity of our Corporation. But if they encourage us to entreat a Continuance of your patronage, and protection, we hope in So doing we may not be thought importunate nor presuming.
                  Our Capital is limited by its Charter to the sum of Two hundred thousand dollars, divided into Two thousand shares of One hundred dollars each: of these, fifteen hundred and eighty seven shares have been subscribed, but by reason of deaths, removals, failures, & other Causes, but fourteen hundred and fifty eight shares remain effective; and the operation of similar causes may still farther diminish that number.
                  It was lately found necessary to convene a general assembly of the Stock holders, and the report made to them by the President of the Board of directors contains such a clear, and simple Statement of the receipts, expenditures and progress of the works; and of the causes which have hitherto retarded the deepening of the passage from the Bayou St. John into the lake Pontchartrain, that we take the liberty to transmit it herewith for your inspection, as a most important document.
                  Our Charter restrains the imposition of Toll, untill the water shall be such at the Bar, or Pass of the Bayou, that vessels drawing three feet water french measure, may pass in and out at the lowest tides. The Company is now happily arrived at that moment and a Toll of sixty two and an half Cents per Ton will be collected from and after the tenth—day of June next from all vessels navigating the Bayou from the drawbridge to the lake.
                  We also take the liberty to transmit herewith a plan, which will serve to shew the actual State of the works projected into the lake, and what remains to bi done to complete the Jetté on the East side. altho the Charter requires no more than three feet water; yet it is the intention of the Company to keep the machines at work, untill there shall be four feet Water french measure at the lowest tides, and to preserve that depth.
                  Our next efforts will be directed to the deepening and widening the Canal Carondelet and its Bason near the city Hospital; an operation which can be quickly and effectually done; and then it will be practicable for vessels drawing much more than four feet water to pass up to the city, as it very Seldom happens that the waters are at, what we call, “the lowest tides.”
                  When it is fairly considered how short a time this Province has been permitted, or encouraged to exert itself in publick works; The difficulty of persuading some to embark in undertakings, which however useful to the community at large, give no immediate interest for the money disbursed; and to make others sensible of the utility of enterprises which they had never witnessed, and scarcely heard of: When alarms at home, and abroad, have rendered the cautious still more fearful, and repressed the spirit of the most enterprising citizens, it will be found more a matter of Surprise, that so much has been done, than that more has not been accomplished.
                  We beg leave to state to you, that we have not the smallest hope of filling up the subscription among the immediate inhabitants of this Territory, we find the greatest difficulty in procuring payment of the instalments call’d for; and in many instances have been compelled to resort to the force of laws. It is a melancholy truth that nothing but the unwearied exertions of the directors has prevented the whole undertaking from falling to the ground.
                  But the Board is now Certain of effectually accomplishing their first object; the unimpeded navigation, of vessels of considerable Burthen from the Ocean to the city by way of the lakes; and the consequent receipt of an ample revenue for the capital expended. From the talents and exertions of the Engineer, to whom has been confided the completion of the Eastern Mole, and the Consolidating the part already erected, it is Confidently beleived, that important work will be terminated in the month of September next at farthest.
                  The actual state of the Canal Carondelet, is such as to preclude all possibility of navigation; and Vessels are Compelled therefore to discharge their cargoes at the drawbridge of the Bayou, distant about Two English Miles from the city rampart. The regulated price of a load transported by a cart from the bridge to town is one Dollar and Twenty five cents, Consequently the vessel whose Cargo is to be conveyed, may be said to pay a Toll of Two Dollars and fifty cents per Ton, from the Bridge to the city, besides suffering great inconveniencies and delay. From the want of hard materials our Roads are liable to great injury by rain, and for more than Two months during last winter, the Bayou road was in some places impassable even for light Carriages of pleasure. It is worth remarking also, that the chief articles imported from the lakes are of great weight and volume, but of little value, therefore ill calculated to bear a Tax so heavy. It is therefore no unfounded calculation that every vessel will gladly pay a Toll for permission to pass from the Bridge to the City by water. That Toll is limited by charter to One Dollar per Ton, but it is supposed that a lesser rate will pay ample interest for the Capital necessary for the improvement of the Canal.
                  Nevertheless with this fair prospect of revenue before us, we have no hopes of being able to run a new canal from the Bason to the river, as laid out according to the plan herewith transmitted, without foreign aid, and we therefore respectfully pray that Government will grant us a loan of fifty thousand dollars, or take to itself the shares remaining unsubscribed for, under such precautions for its security, and under such regulations and restrictions as in its wisdom it may see fit. We also pray the Government to grant us the site of the now ruined Fort St Lewis for the purpose of making a basin, reckoning from the Top or Summit of the Covered way all round. We are persuaded that oversight alone prevented this necessary object from having been included in liberal grant already made.
                  We also pray Government to grant us a Small tract of land on the East-side of the Bayou St. John opposite the fort thereof, for the purpose of a deposit for Stores and materials necessary for the works, and for the residence of our Collector, that is to say one acre or 180 feet fronting on the Bayou, and three Acres deep, being part of the land reserved by the former Government for its own purposes.
                  We beg leave to call your attention to the advantage the Government may derive from the facility of passing gun Boats, or other small national vessels, between the lake and the river. The Gun Boats as at present Constructed, with their guns and all necessary Stores on board, draw from four to Six feet English measure and such, by taking advantage of High Tides might be passed through in Two hours; and if it should even be found necessary to lighten in Order to pass with more ease, we would always be happy to furnish whatever Craft, or Other means we may have, to aid therein. The Mole too, when Completed will furnish a safe and Convenient Harbour in Case of need to the Government vessels.
                  The Tides in the lake Pontchartrain are chiefly occasioned by the winds. In moderate weather they vary from four to Twelve inches, but in violent gales from the Eastward have risen to three feet from the level of the lowest tides; or low water mark.
                  We entreat you, Sir, to pardon this intrusion on your valuable time. We are well aware how much your attention must be occupied by the weighty cares of Government at this moment of danger. But we still hope you will find a moment of leisure to weigh the requests we now make, and if they be found to merit it, to recommend them to the Congress of the United States; and we Conclude.—
                  With our most Ardent wishes for your personal Happiness
                  On Behalf of the president directors and company—
                  
                     Js. Pitot.
                     President
                  
                  
                     Attest.
                     Jno. Gourjon 
                        Secretary—
                  
               